Exhibit 99.1 Sappi Limited Announcement Immediate release 6 December 2011 Sappi Limited Reg No 1936/008963/06 (Incorporated in the Republic of South Africa) JSE Code SAP ISIN code ZAE 000006284 NYSE code SPP (“Sappi” or “the Company”) GRANTING OF OPTIONS TO DIRECTORS OF LISTED COMPANY In terms of paragraph 3.63 of the Listings Requirements of the JSE Limited, we hereby provide the following information regarding the granting of options by Sappi to the undermentioned directors of the Company and its major subsidiary companies.The necessary authority in terms of paragraph 3.66 was obtained and these were off-market transactions: Date of notification of transaction : 5 December 2011 Nature of transaction : Grants of Options in terms of the Sappi Limited Share Incentive Scheme Strike price : R22.90 per share option (Being closing share price on JSE on 1 December 2011) Vesting dates for exercise of share options : Over 4 years at a rate of 25% per annum commencing 2 December 2012 Class of security : Ordinary shares Extent of interest : Direct beneficial DIRECTOR’S NAME COMPANY NUMBER OF OPTIONS VALUE S J BLYTH Sappi International SA R458 000 L DI AMATO Sappi International SA R183 200 LJ NEWMAN Sappi International SA 20 000 R458 000 DJ O’CONNOR Sappi Limited (Co Secretary) R343 500 J PÄSSLER Sappi International SA 30 000 R687 000 R PEELMAN Sappi International SA R183 200
